UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2312



DAOUDI SIF ESSALAM,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.




                            No. 07-1137



DAOUDI SIF ESSALAM,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A96-451-623)


Submitted:   November 30, 2007          Decided:    December 20, 2007


Before KING, GREGORY, and SHEDD, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Jason A. Dzubow, MENSAH, BUTLER & DZUBOW, P.L.L.C., Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, Blair T. O’Connor, Senior Litigation Counsel, Surell
Brady, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

                In these consolidated appeals, Daoudi Sif Essalam, a

native and citizen of Morocco, petitions for review of two separate

decisions of the Board of Immigration Appeals (“Board”).                      In No.

06-2312,        he     challenges   the     Board’s        decision   affirming     the

immigration          judge’s    denial     of   his    applications     for   asylum,

withholding of removal, and protection under the Convention Against

Torture.*       In No. 07-1137, he challenges the Board’s denial of his

motion to reopen and reconsider.                      We deny both petitions for

review.

                To obtain reversal of a determination denying eligibility

for asylum relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail       to   find    the    requisite    fear      of   persecution.”      INS    v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have reviewed the

evidence of record and conclude that Essalam fails to show the

evidence compels a contrary result.                Accordingly, we cannot grant

the relief that he seeks.

                Additionally, we uphold the immigration judge’s denial of

Essalam’s request for withholding of removal.                   “Because the burden

of proof for withholding of removal is higher than for asylum--even



       *
      Essalam does not challenge on appeal the denial of protection
under the Convention Against Torture. We therefore find that he
has waived appellate review of this claim. See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                           - 3 -
though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3) [(2000)].”      Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004). Because Essalam fails

to show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

          In No. 07-1137, we have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying Essalam’s motion to reopen and reconsider. See 8 C.F.R.

§ 1003.2(a) (2007); INS v. Doherty, 502 U.S. 314, 323-24 (1992)

(standard of review of denial of motion to reopen); Jean v.

Gonzales, 435 F.3d 475, 481, 482-83 (4th Cir. 2006) (standard of

review of denial of motion to reconsider).   We therefore deny this

petition for review for the reasons stated by the Board.     In re

Essalam, No. A96-451-623 (B.I.A. Jan. 30, 2007).

          Accordingly, we deny the petitions for review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITIONS DENIED




                              - 4 -